DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,075,236. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 21, U.S. Patent No. 11,075,236 discloses an imaging device, comprising: a plurality of pixels arranged two-dimensionally in a plan view, wherein each pixel of the plurality of pixels includes a first photoelectric conversion region and a second photoelectric conversion region, wherein the pixels of the plurality of pixels are separated from one another by an inter-pixel separation unit in the plan view, and wherein, in the plan view, the inter-pixel separation unit has at least two protrusions extending in each pixel of the plurality of pixels.
Regarding claims 22-31, U.S. Patent No. 11,075,236 discloses in claims 2-16, 
an imaging device wherein, for each pixel, the at least two protrusions protrude toward a center of the pixel; wherein, for at least some of the pixels, ends of the protrusions are separated from one another by at least a first distance; further comprising: a plurality of on-chip lenses, wherein one on-chip lens in the plurality of on-chip lenses is provided for each pixel in the plurality of pixels; wherein for at least some of the pixels, ends of the protrusions are separated from one another by a distance that is greater than or equal to a diameter of a focused spot of light on a light incident surface of a silicon layer in which the photoelectric conversion regions are formed; wherein a projecting length L1 of the protrusions is within a range of 1/7th to 1/4th a pitch L2 of the on-chip lenses; wherein, for each pixel, the first and second photoelectric conversion regions are separated by an impurity disposed in a silicon layer in which the first and second photoelectric conversion regions are formed; wherein, for each pixel, the at least two protrusions and the impurity are disposed along a same line; wherein the pixels include pixels sensitive to red light, pixels sensitive to green light, and pixels sensitive to blue light; wherein an area of each of the pixels in the plan view is square, and wherein an area of each of the photoelectric conversion regions in the plan view is elliptical; wherein the pixels are arranged in a Bayer array.
Regarding claim 32, U.S. Patent No. 11,075,236 discloses in claims 17, 20, an imaging device, comprising: a plurality of on-chip lenses; a plurality of color filters; and a plurality of pixels arranged two-dimensionally in a plan view, each pixel including first and second photoelectric conversion regions formed in a silicon layer, wherein one on-chip lens and one color filter are provided for each pixel, wherein the pixels are separated from one another by an inter-pixel separation unit, wherein, for each of the pixels, first and second parts of the inter-pixel separation unit protrude towards a center of the pixel as first and second projection portions, and wherein for each of the pixels the first and second projection portions extend along a same line.
Regarding claims 33-40, U.S. Patent No. 11,075,236 discloses in claims 2-16, 18,19, wherein, for at least some of the pixels, ends of the protrusions are separated from one another by at least a first distance; wherein for at least some of the pixels, ends of the protrusions are separated from one another by a distance that is greater than or equal to a diameter of a focused spot of light on a light incident surface of the silicon layer in which the photoelectric conversion regions are formed; wherein a projecting length Li of the protrusions is within a range of 1/7°' to 1/0' a pitch L2 of the on-chip lenses; wherein, for each pixel, the first and second photoelectric conversion regions are separated by an impurity disposed in the silicon layer in which the first and second photoelectric conversion regions are formed; wherein, for each pixel, the at least two protrusions and the impurity are disposed along the same line; wherein the line along which the at least two protrusions and the impurity are disposed in any one pixel in the plurality of pixels is parallel to the line along which the at least two protrusions and the impurity are disposed in any other pixel in the plurality of pixels; wherein the pixels include pixels sensitive to red light, pixels sensitive to green light, and pixels sensitive to blue light; wherein the pixels are arranged in a Bayer array.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US 2017/0047363 in view of Mori US 2013/0134536. 
Regarding claim 21, Choi shows in fig.21 and discloses an imaging device, comprising: a plurality of pixels (UP) arranged two-dimensionally in a plan view, wherein each pixel of the plurality of pixels includes a first photoelectric conversion region (PD, 34,32) and a second photoelectric conversion region (PD), wherein the pixels of the plurality of pixels are separated from one another by an inter-pixel separation unit in the plan view.
Choi differs from the claimed invention because he does not explicitly disclose a device wherein, in the plan view, the inter-pixel separation unit has at least two protrusions extending in each pixel of the plurality of pixels.
Mori shows in fig.8, a device wherein, in the plan view, the inter-pixel separation (227) unit has at least two protrusions extending in each pixel of the plurality of pixels (200).
Mori is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Choi. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Mori in the device of Choi because it will reduce flare due to irregular reflections [0135].
Regarding claims 22-31, Choi in view of Mori discloses an imaging device wherein, for each pixel, the at least two protrusions protrude toward a center of the pixel; wherein, for at least some of the pixels (Px), ends of the protrusions are separated from one another by at least a first distance; further comprising: a plurality of on-chip lenses, wherein one on-chip lens (124)  in the plurality of on-chip lenses is provided for each pixel in the plurality of pixels (Px); wherein for at least some of the pixels, ends of the protrusions are separated from one another by a distance that is greater than or equal to a diameter of a focused spot of light on a light incident surface of a silicon layer in which the photoelectric conversion regions are formed; wherein a projecting length L1 of the protrusions is within a range of 1/7th to 1/4th a pitch L2 of the on-chip lenses; wherein, for each pixel, the first and second photoelectric conversion regions are separated by an impurity disposed in a silicon layer in which the first and second photoelectric conversion regions are formed; wherein, for each pixel, the at least two protrusions and the impurity are disposed along a same line; wherein the pixels include pixels sensitive to red light, pixels sensitive to green light, and pixels sensitive to blue light; wherein an area of each of the pixels in the plan view is square, and wherein an area of each of the photoelectric conversion regions (PD) in the plan view is elliptical; wherein the pixels are arranged in a Bayer array.
Regarding claim 32, Choi in view of Mori discloses an imaging device, comprising: a plurality of on-chip lenses (124); a plurality of color filters (122)(Mori); and a plurality of pixels arranged two-dimensionally in a plan view, each pixel (Px) including first and second photoelectric conversion regions formed in a silicon layer, wherein one on-chip lens and one color filter are provided for each pixel, wherein the pixels are separated from one another by an inter-pixel separation unit, wherein, for each of the pixels, first and second parts of the inter-pixel separation (227)(Mori) unit protrude towards a center of the pixel as first and second projection portions, and wherein for each of the pixels the first and second projection portions extend along a same line.
Regarding claims 33-40, Choi in view of Mori discloses wherein, for at least some of the pixels, ends of the protrusions are separated from one another by at least a first distance; wherein for at least some of the pixels (Px), ends of the protrusions are separated from one another by a distance that is greater than or equal to a diameter of a focused spot of light on a light incident surface of the silicon layer in which the photoelectric conversion regions (Pd)  are formed; wherein a projecting length Li of the protrusions is within a range of 1/7°' to 1/0' a pitch L2 of the on-chip lenses; wherein, for each pixel, the first and second photoelectric conversion regions are separated by an impurity disposed in the silicon layer in which the first and second photoelectric conversion regions (PD, 34) are formed; wherein, for each pixel, the at least two protrusions and the impurity are disposed along the same line; wherein the line along which the at least two protrusions and the impurity are disposed in any one pixel in the plurality of pixels is parallel to the line along which the at least two protrusions and the impurity are disposed in any other pixel in the plurality of pixels; wherein the pixels include pixels sensitive to red light, pixels sensitive to green light, and pixels sensitive to blue light; wherein the pixels are arranged in a Bayer array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813